Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  3/4/2021. The instant application has claims 1-4, 6-16, 22, 24, 27-34 pending. The system, method and medium for having an transaction noted on a blockchain for  file segment being divided and stored in distributed cloud storage. There a total of 25 claims.

Allowable Subject Matter

The examiner recommends adding subject matter found in  Claim 8. And additionally,  after the determination that the file has not been tampered the file being transferred to website or application see Spec Par. 0018. And additionally, the devices managing the storage location can reset or revert to restore point in which hash values match for constituent files, i.e. prior to tampering see Spec Par. 0053.  The examiner believes adding these three features will overcome prior art and will lead to allowance of instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing filed on 3/4/2021  has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 3/4/2021 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-16, 22, 24, 27-34  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10949388.  Although the claims at issue are not identical, they are not patentably distinct from each other because  the instant claims are an broader version of claims of ‘388 patent.  That is, the instant claims are anticipated by claims of ‘388 patent claims.


US App # 17/192506
US Patent #10949388
Comments
1. A method for secure data storage and delivery, comprising: receiving a file and if the hash value for the recombined file matches the hash value for the uploaded file, providing the recombined file to the user, generating additional transaction information including at least the hash value of the recombined file, and providing the additional transaction information to a current block in the blockchain.  
1. A method for secure data storage and delivery, comprising: receiving a file uploaded by a user, and generating a hash value for the uploaded file; splitting the uploaded file into a plurality of constituent files, and generating a hash value for each file of the plurality of constituent files; encrypting each file of the plurality of constituent files using one or more predetermined or user selected encryption keys to generate a plurality of encrypted files, and storing the plurality of encrypted files in at least one storage location; generating transaction information including at least the hash value of the uploaded file and the hash values of the plurality of constituent files and providing the transaction information to a current block in a blockchain; upon receipt of a file retrieval request from the user or another user, retrieving the plurality of encrypted files from the at least one storage location, and decrypting each file of the plurality of encrypted files using the one or more predetermined or user selected encryption keys to generate a plurality of decrypted files; generating a hash value for each of the plurality of decrypted files and determining whether the hash values of the plurality of decrypted files match the hash values of the plurality of constituent files; if the hash values of the plurality of decrypted files match the hash values of the plurality of constituent files, combining the plurality of decrypted files to generate a recombined file; generating a hash value for the recombined file and determining whether the hash value for the recombined file matches the hash value for the uploaded file; and if the hash value for the recombined file matches the hash value for the uploaded file, providing the recombined file to the user or the other user, generating additional transaction information including at least the hash value of the recombined file, and providing the additional transaction information to a current block in the blockchain.
The patent (US 10949388) anticipates claims (1-4, 6-16, 22, 24, 27-34  ) of instant application, because the patent claims (1-20, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, 22, 24, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10554394 to Krut in view of An improved P2P File System Scheme based on IPFS and Blockchain to Chen.

Regarding claim 1, 10,   Krut discloses A method for secure data storage and delivery, comprising: receiving a file providing the recombined file to the user, (Col 4 LN 13-23, the reconstitute file is verified).  

But Krut does not disclose the generating additional transaction information including at least the hash value of the recombined file, and providing the additional transaction information to a current block in the blockchain. 

In the same field of endeavor as the claimed invention, Chen discloses . generating additional transaction information including at least the hash value of the recombined file, and providing the additional transaction information to a current block in the blockchain see Fig. 3 item Layer 1 & Layer 4  & § A. IPFS & § B. Blockstock

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Krut  invention to incorporate generating additional transaction information including at least the hash value of the recombined file, and providing the additional transaction information to a current block in the blockchain for the advantage of  detailed record of transactions in blockchain as taught in Chen § Introduction.


Regarding claim 2, 11, 24, the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, further comprising: generating an alarm, warning, or notification if the hash value for the recombined file does not match the hash value for the uploaded file

Regarding claim 3, 12, the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, wherein each file of the plurality of constituent files are stored in at least two cloud-based storage locations(Fig. 1 item Distributed Servers 110, 112, 114).  

Regarding claim 4, 13, the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, wherein each of the plurality of constituent files are smaller than the uploaded file(Col 7 LN 1-3, the size of segments).  

Regarding claim 6, 15, the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, wherein the transaction information relates to the uploaded file; or the constituent files, and includes a 3 WBD (US) 44502954v3transaction identifier, a transaction type, participant information, status information, and time information(Col 3 Ln 10-15, the timestamp on blockchain).  

Regarding claim 7. the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 7, wherein the transaction identifier includes the hash value for the uploaded  file (Col 3 Ln 15-26, the unique ID, segment ID).  

Regarding claim 8. the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, wherein the additional transaction information relates to the recombined file, and includes a transaction identifier, a transaction type, participant information, status information, and time information (Col 3 Ln 15-26, the unique ID, segment ID). 

Regarding claim 9, 14,  the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, wherein generating a hash value for the uploaded  file or for each of the constituent files includes applying a hash function to electronic data of the uploaded  file or to electronic data of each of the constituent files, wherein the hash function comprises a SHA256 or a RIPEMD function(Col 3 Ln 27-42, the hash algorithms).

Regarding claim 16, 22,  Krut discloses A method, comprising: receiving and splitting an uploaded file into a plurality of constituent files(Col 2 LN 50-60) ; 6 WBD (US) 44502954v3generating a hash value for the uploaded file and a hash value for each file of the plurality of the constituent files; generating and providing transaction information including the hash value for the uploaded file to a current block in a blockchain(Col 3 LN 15-26, the segment ID and hash ID of segments); combining the plurality of constituent files to generate a recombined file Col 7 Ln 28-37, the reconstitute the file); generating a hash value for the recombined file and determining whether the hash value for the recombined file matches the hash value of the uploaded file(Col 4 LN 13-23, the reconstitute file is verified); and notifying one or more users if the hash value for the recombined file does not match the hash value for the uploaded file (Col 2 LN 50-60).

But Krut does not disclose providing transaction information.

In the same field of endeavor as the claimed invention,  Chen discloses providing transaction information on blockchain ( Fig. 3 item Layer 1 & Layer 4  & § A. IPFS & § B. Blockstock).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Krut  invention to incorporate generating additional transaction information including at least the hash value of the recombined file, and providing the additional transaction information to a current block in the blockchain for the advantage of  detailed record of transactions in blockchain as taught in Chen § Introduction.

Regarding claim 27, 29, 31, 33, the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, further comprising: determining whether one or more of the constituent files has been corrupted, tampered with, or otherwise altered based on the hash value for the recombined file(Col 2 Ln 28-35, the tampering and revision is detected).  

Regarding claim 28, 30, 32, 34,  the combined method/system/medium of Krut  and Chen, Krut  discloses The method of claim 1, further comprising: determining whether the recombined file has been corrupted, tampered with, or otherwise altered based on the hash value for the recombined file(Col 4 Ln 20-23, the reconstituted file is verified).

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2020/0050386 to Natarajan which discloses the segments being hashed and stored.

US Patent Pub 2020/0081999 to Mueller which discloses the segmented file for distribution to users

US Patent Pub 2021/0035094 to Ozaki which discloses the split of history information and storage.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov